Name: Council Directive 91/534/EEC of 14 October 1991 amending Directive 82/606/EEC relating to the organization by the Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture
 Type: Directive
 Subject Matter: economic analysis;  farming systems;  labour market
 Date Published: 1991-10-18

 Avis juridique important|31991L0534Council Directive 91/534/EEC of 14 October 1991 amending Directive 82/606/EEC relating to the organization by the Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture Official Journal L 288 , 18/10/1991 P. 0036 - 0036 Finnish special edition: Chapter 3 Volume 39 P. 0117 Swedish special edition: Chapter 3 Volume 39 P. 0117 COUNCIL DIRECTIVE of 14 October 1991 amending Directive 82/606/EEC relating to the organization by the Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture (91/534/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the proposal from the Commission, Whereas Directive 82/606/EEC (1), as last amended by Directive 88/562/EEC (2), lays down that the Member States shall carry out during 1990 a survey on the earnings of permanent and seasonal workers employed in agriculture; Whereas the experience gained from the 1984, 1986 and 1988 surveys shows that the periodicity of the said surveys laid down in the said Directive is not the most appropriate, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 1 (1) of Directive 82/606/EEC shall be replaced by the following text: '1. The Member States shall carry out in 1984, and every two years thereafter, a survey on the actual earnings of male and female permanent full-time and/or seasonal workers employed in agriculture. From 1988 onwards, the surveys shall be conducted every three years. However, Ireland may carry out the 1991 survey in 1992. The categories of workers to be covered by this survey in each Member State are set out in Annex I.' Article 2 This Directive is addressed to the Member States. Done at Luxembourg, 14 October 1991. For the Council The President B. de VRIES (1) OJ No L 247, 23. 8. 1982, p. 22. (2) OJ No L 309, 15. 11. 1988, p. 33.